Citation Nr: 0412839	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo




INTRODUCTION

The veteran served on active duty from June 1960 to April 
1965 and from July 1965 to June 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for diabetes 
mellitus and assigned a 20 percent rating.  The veteran 
timely appealed for a higher rating.  Since he is requesting 
a higher initial rating for his diabetes mellitus, the Board 
has recharacterized the issue on appeal as involving the 
propriety of the initial rating in light of the important 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher initial rating for 
his diabetes mellitus, and of whose responsibility-his or 
VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to this claim has been obtained.

2.  Since filing his claim, the veteran's diabetes mellitus 
has required insulin and a restricted diet, but not 
regulation of his activities.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).



The RO sent the veteran a VCAA letter in March 2002, before 
initially adjudicating and granting his claim for service 
connection in July 2002.  So there was compliance with the 
mandated sequence of events stipulated in a recent 
precedent decision of the U.S. Court of Appeals for Veterans 
Claims (Court).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  And although his claim currently before the Board 
involves the propriety of the initial rating, 
no longer his entitlement to service connection, the RO is 
not required to send another VCAA notice concerning this 
additional issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(where VA receives a notice of disagreement (that raises a 
new issue) in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  

The July 2002 rating decision granting service connection, as 
well as a subsequent rating decision issued in April 2003 
denying an initial rating higher than 20 percent, 
specifically informed the veteran of the evidence and 
information necessary to substantiate his claim for a higher 
initial evaluation, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information in support of 
his claim-if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  There 
also was mention of this in the April 2003 statement of the 
case.  And he and his representative have not indicated there 
is additional evidence, not presently of record, which needs 
to be obtained.  So the preliminary notice and duty to assist 
provisions of the VCAA have been satisfied and the Board may 
proceed to adjudicate the merits of the claim for a higher 
initial rating.

The veteran was hospitalized in September 2001 due to 
shortness of breath.  Cardiomyopathy, mild congestive heart 
failure, and diabetes were diagnosed.  

In October 2001, the veteran's private physician, Juan Fica, 
M.D., noted that the veteran was taking insulin, followed an 
"avoid sweets" diet, and his physical activity was 
sedentary at home.  His fasting glucoses were quite good.  
There was no hypoglycemia and he complained of no symptoms.  
The assessment was diabetes mellitus type 2.  In November 
2001, Dr. Fica stated the veteran had no complications and 
that his diabetes has been managed with insulin and diet.  
Dr. Fica also noted the veteran used to routinely exercise 
but now was sedentary because of his heart condition.  The 
assessment was diabetes mellitus type 2.  Dr. Fica further 
indicated the veteran was "doing quite well," so Dr. Fica 
recommended that he return to the care of his primary 
physician (Dr. Broomhead).

The veteran underwent a VA medical examination in April 2002.  
He denied experiencing hypoglycemic episodes, hyperglycemic 
episodes, or neuropathy attributable to his diabetes.  
Laboratory results showed normal electrolytes including 
glucose, normal glycosylated hemoglobin, normal kidney 
function, and normal liver function.  The pertinent diagnoses 
were diabetes mellitus type 2, now requiring insulin and 
currently under very good control, with no retinopathy, 
nephropathy or neuropathy.  Also diagnosed was idiopathic 
cardiomegaly.  The examiner stated that, given the close 
proximity of the onset of the diabetes mellitus and heart 
disease the absence of coronary artery disease, and the long 
standing "enlarged heart," it was less likely than not that 
the diabetes mellitus caused the cardiomyopathy.

In July 2002, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation retroactively 
effective from July 2001.  The 20 percent rating was made on 
the basis of a VA outpatient treatment record that showed a 
history of diabetes since 2001 and upon VA regulations 
permitting service connection for diabetes on a presumptive 
basis due to exposure to herbicides (Agent Orange) for 
Vietnam Era veterans.  See 38 C.F.R. §§ 3.307(a) (6) and 
3.309(e).

In a letter dated in June 2003, the veteran's private 
physician stated that the veteran was being treated for Type 
2 diabetes mellitus with exogenous insulin and that he 
followed the American Diabetic Association diet.  



The veteran is seeking a higher initial rating for his 
diabetes mellitus, contending that he takes insulin, 
restricts his diet, and must regulate his activities because 
of this condition.  He also claims that it severely restricts 
his activities, which, in turn, limits his work 
opportunities.  He says that he can now only work as a 
security guard for low pay and no benefits due to these 
restrictions.

Ratings for service-connected disabilities are determined by 
the application of a schedule of ratings (Rating Schedule)-
which is based, as far as can practicably be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2003).  As already mentioned, because the veteran has 
appealed from an initial award of service connection, 
consideration will be given to whether his rating should be 
"staged" to compensate him for times since filing his claim 
when his disability may have been more severe than at others.  
See Fenderson, 12 Vet. App. at 125-26.

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or requiring an oral hypoglycemic agent and 
a restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  Under the 
criteria for a 60 percent rating, regulation of activities 
is described as involving avoidance of strenuous occupational 
and recreational activities.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Note (1) to Diagnostic Code 7913 directs 
adjudicators to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under this diagnostic code.



Since filing his claim, the evidence shows the veteran's 
diabetes mellitus is most accurately characterized as 
requiring dietary restrictions and insulin.  Nowhere does the 
record suggest that he has to avoid strenuous occupational 
and recreational activities due to his diabetes.  Any 
restriction in his activity and sedentary lifestyle has been 
attributed, instead, to his heart condition-which is not 
service connected.  And, indeed, even Dr. Fica who is 
probably the veteran's strongest proponent has indicated that 
the heart condition is unrelated to the diabetes.  
Consequently, the functional impairment, including 
restriction of activity, attributable to the heart condition 
cannot, in turn, be used as grounds for assigning a higher 
initial rating for the diabetes.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Dr. Fica, and the VA physician who examined the veteran, 
indicated the veteran has no complications from his diabetes 
beyond having to take insulin and restrict his diet.  He does 
not experience hypo/hyperglycemic episodes and does not have 
retinopathy, nephropathy or neuropathy.  Therefore, he does 
not satisfy the requirements for a rating higher than 20 
percent.  He also cannot receive separate ratings for 
complications, because there are none.  See Note (1) to Code 
7913.  

The veteran also is not entitled to a "staged" rating under 
Fenderson.  While there may have been some day-to-day 
fluctuations in the severity of his diabetes mellitus, the 
evidence shows no distinct periods of time, since service 
connection became effective, during which the condition was 
more than 20 percent disabling.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1991).




ORDER

The claim for an initial rating higher than 20 percent for 
diabetes mellitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



